Citation Nr: 1429405	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis, post lumbar fusion at L4 to S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for Scheuermann's disease at T8-T1, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for dysthymic disorder, currently evaluated as 10 percent disabling.

4.  . Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION


Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a copy of the hearing transcript and VA treatment notes relevant to the issues on appeal; however, the RO considered those records and readjudicated the claims in a January 2013 supplemental statement of the case (SSOC).

The issues of entitlement to an increased rating for dysthymic disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their desire that the appeal be withdrawn as to the issue of entitlement to an increased rating for spondylolisthesis, post lumbar fusion at L4 to S1, currently evaluated as 40 percent disabling.

2.  During the January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their desire that the appeal be withdrawn as to the issue of entitlement to an increased rating for Scheuermann's disease at T8-T1, currently evaluated as 20 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an increased rating for spondylolisthesis, post lumbar fusion at L4 to S1, currently evaluated as 40 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to an increased rating for Scheuermann's disease at T8-T1, currently evaluated as 20 percent disabling.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the January 2014 hearing, the Veteran and his representative indicated that they intended to withdraw the appeals for increased ratings for spondylolisthesis, post lumbar fusion at L4 to S1, and Scheuermann's disease at T8-T1.  Hence, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that part of the appeal, and the claims are dismissed.


ORDER

The appeal for entitlement to an increased rating for spondylolisthesis, post lumbar fusion at L4 to S1, currently evaluated as 40 percent disabling, is dismissed.

The appeal for entitlement to an increased rating for Scheuermann's disease at T8-T1, currently evaluated as 20 percent disabling, is dismissed.


REMAND

During the January 2014 hearing, the Veteran's representative referenced a VA Disability Benefits Questionnaire (DBQ), conducted in January 2014, conducted by the Veteran's primary care physician.  The representative indicated that he was going to submit a copy of the DBQ following the hearing.  The DBQ form has not been associated with the claims file; indeed, the most recent VA records are dated in 2012.  Therefore, on remand, a copy of the January 2014 DBQ report and recent VA records must be obtained and associated with the record.

The Board also finds that any decision with respect to the Veteran's increased rating claim remanded herein may affect the claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this entire matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all outstanding VA treatment records with the claims file.  Specifically, a copy of a June 2013 VA DBQ pertaining to the Veteran's dysthymic disorder, completed by the Veteran's primary care physician, should be obtained and associated with the record, as well as any VA treatment notes dated from November 2012 to the present.

2.  Request that the Veteran provide the names and addresses of other health care providers, if any, who have provided treatment for his dysthymic disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

3.  After all such development and adjudication has occurred, readjudicate the remaining claims on appeal for an increased rating for dysthymic disorder and TDIU.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


